Citation Nr: 0324230	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to August 
1997.  The veteran also had an earlier nine year, two months, 
and twenty-seven day period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims of 
service connection for a right shoulder disability, bilateral 
hearing loss, arthritis of the hands, and arthritis of the 
knees.

The issues of service connection bilateral hearing loss, 
arthritis of the hands, and arthritis of the knees will be 
addressed in the remand that follows this decision.


FINDING OF FACT

The record evidence shows that the veteran developed a right 
shoulder disability, diagnosed as impingement syndrome, as 
result of his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, right 
shoulder impingement syndrome was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that his current right shoulder 
disability is the result of either being punched in the 
shoulder by a fellow soldier while in military service or the 
work he did as a mechanic for over 20 years while in military 
service.  It is also requested that the veteran be afforded 
the benefit of the doubt.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  In such instances, however, a grant 
of service connection is warranted only when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

Next, the Board notes that it has a responsibility to weigh 
the evidence, including the medical evidence, and to 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, the Board is mindful that it cannot 
make its own independent medical determinations, and that it 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans, supra; Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With the above criteria in mind, the Board notes, as reported 
above, that the veteran claimed that current right shoulder 
disability was brought about by his job as a mechanic while 
in military service.  In addition, the veteran's DD 214 lists 
his occupational specialty as a maintenance technician and 
his service medical records list his occupation as a 
mechanic.  Accordingly, because lay witnesses are competent 
under the law to describe symptoms they have seen or 
experienced, as well as describe the physical activities 
required by their job, and because the record contains 
evidence that verifies the fact that the veteran worked as a 
maintenance technician, the Board finds that the record on 
appeal contains credible evidence of the veteran having 
carried out the types of jobs that one would normally expect 
of a mechanic while in military service.  See King v. Brown, 
5 Vet. App.  19, 21 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  

Next, a review of the record on appeal shows the veteran's 
post-service complaints and/or treatment for right shoulder 
pain beginning in October 1999 (see VA treatment records 
dated in October 1999, Mach 2000, and March 2001; treatment 
record from Westfield Family Physicians dated in December 
1999; treatment record from Lakeshore Orthopedic Group dated 
in January 2000; treatment records and/or letters from Dr. 
James P. Fitzgerald dated in January 2000 and March 2001; and 
a note and/or treatment records from Dr. Ferhana Najam dated 
in April 2002, December 2002, and March 2003).

The diagnoses provided by Westfield Family Physicians was 
chronic right shoulder pain probably bursitis or an old 
rotator cuff tear (see treatment record from Westfield Family 
Physicians dated in December 1999), the diagnoses provided by 
Dr. Fitzgerald were right shoulder degenerative joint disease 
and impingement syndrome (see treatment records and/or 
letters from Dr. Fitzgerald dated in January 2000 and March 
2001), the diagnoses provided in the VA treatment record was 
possible osteoarthritis and "osteoarthrosis" (see VA 
treatment record dated in March 2000 and March 2001), and the 
diagnoses provided by Dr. Najam was early osteoarthritis or 
traumatic arthritis (see letter from Dr. Nanjan dated in 
December 2002).

The Board next notes that the post-service record includes 
medical opinions by Dr. Fitzgerald directly linking the 
veteran's right shoulder impingement syndrome to his military 
service.  Specifically, Dr. Fitzgerald's January 2000 
treatment record included the following opinion: 

[t]he [veteran] was in [military service] 
for 22 years and was a mechanic.  I would 
tend to believe that the [veteran's] 
impingementn (sic) syndrome would be more 
connected to the nature of his work while 
in the service that to one isolated 
punch.

Thereafter, Dr. Fitzgerald's March 2001 letter included the 
following opinion: 

. . . I fell that the [veteran's] present 
shoulder difficulties are due to 
impingement syndrome which more likely 
would be due to chronic, repetitive work 
such that one might due as a mechanic 
rather than one punch that he sustained 
while in the service.

Furthermore, Dr. Najam, in his December 2002 letter, stated 
that the veteran ". . . has pain with swelling in his knees, 
shoulders and wrists.  I still think that he has early 
osteoarthritis or early traumatic arthritis since he has been 
a mechanic all his life."

The Board finds that what is significant about the record on 
appeal is that Dr. Fitzgerald's opinions that the veteran's 
impingement syndrome was brought about by his military 
service stands uncontradicted by any other evidence of 
record.  Accordingly, the Board finds that the record on 
appeal contains proof that the veteran worked as a mechanic 
while in military service, credible statements by the veteran 
as to the work he performed as a mechanic (see, e.g., King v. 
Brown, 5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991)), post-service records showing the 
veteran being diagnosed with right shoulder impingement 
syndrome starting in January 2000, and a medical opinion 
linking the veteran's current impingement syndrome e to his 
military service.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992) (citing Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992)).  Under such circumstances, and resolving all 
reasonable doubt in the veteran's favor, the Board determines 
that the evidence supports a grant of service connection for 
right shoulder impingement syndrome.  Colette v. Brown, 
82 F.2d 389 (Fed. Cir. 1996); Hensley v. Brown, 
5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

As to the Veterans Claims Assistance Act of 2000, the Board 
notes that the above decision constitutes a complete grant of 
the maximum benefit allowable by law or regulation.  
Therefore, the Board finds that a discussion of the Veterans 
Claims Assistance Act of 2000 and the effect it had on the 
veteran's claim is not needed as to this issue. 


ORDER

Service connection for right shoulder impingement syndrome is 
granted.


REMAND

As to the veteran's claims of service connection for 
bilateral hearing loss and arthritis of the hands and knees, 
as indicated above, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In addition, the VCAA also require that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Board notes that a review of the record on appeal shows 
the veteran having left ear hearing loss, as defined by VA, 
in December 1999 (see December 1999 VA audiological 
examination; Also see 38 C.F.R. § 3.385 (2002)) as well as 
being diagnosed with degenerative joint disease, 
osteoarthritis, and traumatic arthritis of the hands and/or 
knees (see VA treatment records dated in December 1999, 
September 2000, March 2000, and March 2001; VA knee and hand 
x-rays dated in October 1999; and a note and/or treatment 
records from Dr. Nanjan dated in April 2002, December 2002, 
and March 2003).  However, a review of the record on appeal 
fails to show that the veteran was afforded either an 
orthopedic or an audiological examination to obtain medical 
opinion evidence as to the correct diagnosis of the veteran's 
current disabilities or the origins or etiology of those 
disabilities.

In view of the above, these issues are REMANDED to the RO for 
the following actions:

1.  Send the veteran a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
examiner, prior to conducting the 
examination of the veteran, should review 
the claims' folder.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  Based on a review of 
the claims folder and after examining the 
veteran, the examiner is asked to answer 
the following questions:

a.  As to the right hand:
i.  What are the diagnoses for the 
veteran's current disorders?
ii.  Does any currently diagnosed 
disorder have its onset during 
military service?  
iii.  Was such disorder caused by 
any incident or event that occurred 
during military service?
iv.  If the veteran's disorders 
include arthritis, the examiner 
should state whether it manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from active duty in 
August 1997?

b.  As to the left hand:
i.  What are the diagnoses for the 
veteran's current disorders?
ii.  Does any currently diagnosed 
disorder have its onset during 
military service?  
iii.  Was such disorder caused by 
any incident or event that occurred 
during military service?
iv.  If the veteran's disorders 
include arthritis, the examiner 
should state whether it manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from active duty in 
August 1997?

c.  As to the right knee:
i.  What are the diagnoses for the 
veteran's current disorders?
ii.  Does any currently diagnosed 
disorder have its onset during 
military service?  
iii.  Was such disorder caused by 
any incident or event that occurred 
during military service?
iv.  If the veteran's disorders 
include arthritis, the examiner 
should state whether it manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from active duty in 
August 1997?

d.  As to the left knee:
i.  What are the diagnoses for the 
veteran's current disorders?
ii.  Does any currently diagnosed 
disorder have its onset during 
military service?  
iii.  Was such disorder caused by 
any incident or event that occurred 
during military service?
iv.  If the veteran's disorders 
include arthritis, the examiner 
should state whether it manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from active duty in 
August 1997?

Note:  In providing answers to the above 
questions, the examiner is asked to 
comment on the diagnosis of degenerative 
joint disease, osteoarthritis, and 
traumatic arthritis of the hands and/or 
knees found in the record (see VA 
treatment records dated in December 1999, 
September 2000, March 2000, and March 
2001; VA knee and hand x-rays dated in 
October 1999; and a note and/or treatment 
records from Dr. Nanjan dated in April 
2002, December 2002, and March 2003).

3.  After associating with the claims 
folder the information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), schedule 
the veteran for an audiological 
examination to determine existence and 
etiology of any hearing loss disability.  
The examiner, prior to conducting the 
examination of the veteran, should review 
the claims' folder.  All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  Based on a review of 
the claims folder and after examining the 
veteran, the examiner is asked to address 
each of the following items:  

(a).  What are the puretone 
thresholds, in decibels, in the 
veteran's right and left ears at the 
frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz?

(b).  What is the speech recognition 
score using the Maryland CNC Test 
for the veteran's right and left 
ears?

(c).  If the results of the 
veteran's audiometric testing for 
the right and/or left ear indicate 
any of the following: (1) the 
auditory threshold in any of the 
frequencies at 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels 
or greater; (2) the auditory 
thresholds for at least three of the 
frequencies at 500, 1000, 2000, 
3000, and 4000 Hertz are 26 decibels 
or greater; or (3) the speech 
recognition score using the Maryland 
CNC Test is less than 94 percent, 
the examiner should render an 
opinion as to whether it is at least 
as likely as not that any hearing 
loss disability in either and/or 
both ears is etiologically related 
to any incident of service, to 
include any in-service noise 
exposure.

Note:  In providing answers to the above 
questions, the examiner is asked to 
comment on the finding of left ear 
hearing loss, as defined by VA, made in 
December 1999 (see December 1999 VA 
audiological examination; Also see 38 
C.F.R. § 3.385 (2002))

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and readjudicate the veteran's 
claims.  If any of the determinations 
remain adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the May 
2003 Supplemental Statement of the Case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



